DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
This is an Allowability Notice addressing applicants response dated 29th October 2021.  Claim(s) 9, 13-14, 21-24, 27-28; and 30-33 were amended; Claim(s) 1-8 and 16-20 were cancelled; and No Claim(s) 22-26 were newly added; therefore, Claim(s) 9-15, and 21-33 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 7-8) with respect to the rejection of the Claim(s) under AlA 35 U.S.C. §103 as unpatentable over; have been fully considered and are persuasive based on the amended Claim; therefore, the rejection has been withdrawn.

Allowable Subject Matter
Independent Claim(s) 9, 27, and 30; and Dependent Claim(s) 10-15, 21-26, 28-29, 31-33, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “and wherein the flow meter comprises a two-dimensional mesh having a micro or nano scale unit mesh size” are neither anticipated nor found obvious over the art of record.  Therefore, the, in combinations in the claims, were not found in the prior art.

Claim 27 is essentially the same as Claim 1 and refers to the method of Claim 1.  Therefore Claim 27 is allowed for the same reasons as applied to Claim 1 above.

Claim 30 is essentially the same as Claim 1 and refers to vector sensor of Claim 1.  Therefore Claim 30 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomire can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645